Citation Nr: 1501096	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  14-06 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to an effective date prior to September 30, 2011, for the grant of service connection for status post vagotomy with pyloroplasty.

3.  Entitlement to an effective date prior to September 30, 2011, for the grant of service connection for esophageal stricture.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In November 2014, the Veteran presented sworn testimony during a Travel Board hearing in Seattle, Washington, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The issue of whether there was clear and unmistakable error (CUE) in the January 1970 rating decision that denied entitlement to service connection for a duodenal ulcer has been raised by the record in an August 2014 statement.  However, as this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal seeking to reopen a previously denied claim for service connection for an acquired psychiatric disorder.

2.  Following an unappealed January 1970 denial of service connection for a duodenal ulcer, VA received no communication that constituted a formal or informal petition to reopen or claim for service connection for an ulcer or any residuals thereof until September 30, 2011.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an effective date earlier than September 30, 2011, for the grant of service connection for status post vagotomy with pyloroplasty have not been met.  38 U.S.C.A. §§ 5101 , 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.114 , 3.151, 3.155, 3.159, 3.400 (2014).

3.  The criteria for an effective date earlier than September 30, 2011, for the grant of service connection for esophageal stricture have not been met.  38 U.S.C.A. §§ 5101 , 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.114 , 3.151, 3.155, 3.159, 3.400 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Withdrawn appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  

The Veteran perfected his appeal of an October 2010 rating decision that declined to reopen a previously denied claim for service connection for a nervous condition.  At his November 2014 Board hearing, the Veteran indicated on the record that he wished to withdraw his appeal for this claim.  His withdrawal was effective immediate upon receipt at the Board hearing.  38 C.F.R. § 20.204(b)(3) (2014).  There remain no allegations of errors of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to review the petition to reopen a claim of entitlement to service connection for an acquired psychiatric disorder and it is dismissed.

II. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A December 2011 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA examination reports, and VA treatment records are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has at no time referenced other available and relevant records that he wanted VA to obtain or that he felt were relevant to these claims.

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning the reasons he believed his status post vagotomy and esophageal stricture warranted earlier effective dates.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III. Merits of the Claims

As discussed in the Introduction of this decision, the question/issue has been raised as to whether there was clear and unmistakable error (CUE) in the January 1970 rating decision that denied entitlement to service connection for a duodenal ulcer.  The Board notes that at his November 2014 hearing, the Veteran generally stated that he had not pursued a motion for reconsideration or CUE claim.  However, as this is contrasted by multiple written statements that specifically claim CUE and his testimony continues to indicate that he believes that the January 1970 rating decision was wrongly decided, the Board finds it is appropriate to consider such a claim raised by the record.  

In so doing, the Board has also determined that the outcome of the Veteran's claim for an earlier effective date is not dependent on the outcome of his CUE claim because the claims involve separate law and regulations.  The outcome of the claim for CUE would, at best, render moot the effective date claim.  Indeed, the Court has itself bifurcated and separately adjudicated the issues of entitlement to an earlier effective date for the grant of service connection for a disability and a CUE claim regarding that disability. See Canady v. Nicholson, 20 Vet. App. 393 (2006).  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.400 (2014).  If the claim for service connection is received within one year of a veteran's discharge from service, the effective date of an award of service connection will be the day following discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2014); see also Wright v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to those awards of disability compensation actually based on a claim filed within one year after the veteran's separation").  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) (2014).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014).

The Veteran has expressed disagreement with the assigned effective date of September 30, 2011, for his service-connected status post vagotomy with pyloroplasty and esophageal stricture.  He argues the effective date should have been assigned from the date of his initial November 1969 claim for service connection for a duodenal ulcer.  By way of history, the RO denied that claim in January 1970.  The Veteran did not file a notice of disagreement or submit relevant evidence within one year of the denial.  He readily admits to such.  See Transcript at p. 3.  As such, the January 1970 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302 , 20.1103 (2014). 

The next correspondence in the record was received in May 2010.  This correspondence only discussed the Veteran's desire to reopen his previously denied psychiatric claim.  There is no mention of an ulcer, residuals of an ulcer, or gastrointestinal complaints at that time.  The first correspondence in the record, following the January 1970 rating decision, is a September 2011 petition to reopen the previously denied claim for service connection for a duodenal ulcer and its residuals.  There is no indication in the record, nor does the Veteran contend, that he filed a claim for service connection between his initial denial in January 1970 and the current claim filed in September 2011.

The next communication that VA received from the Veteran regarding his ulcer and its residuals was a September 2011 petition to reopen the previously denied ulcer claim.  The RO reopened the claim and granted service connection for status post vagotomy with pyloroplasty and esophageal stricture (both residuals of the ulcer) and assigned both disabilities effective dates of September 30, 2011, the date of the petition to reopen. 

As noted above, the law provides that the effective date of a claim reopened after final disallowance is the date of receipt of the claim; thus, an earlier effective date is not warranted for either claim.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to an effective date earlier than September 30, 2011 for the grants of service connection for status post vagotomy with pyloroplasty and esophageal stricture, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

The appeal to reopen a previously denied claim for service connection for an acquired psychiatric disorder is dismissed.

Entitlement to an effective date earlier than September 30, 2011, for the grant of service connection for status post vagotomy with pyloroplasty is denied.

Entitlement to an effective date earlier than September 30, 2011, for the grant of service connection for esophageal stricture is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


